Exhibit 10.5

LOGO [g18545110_5covpg1.jpg]

JOHNSONDIVERSEY, INC.

SEVERANCE PAY PLAN

and

SUMMARY PLAN DESCRIPTION

Effective as of January 1, 2008



--------------------------------------------------------------------------------

JOHNSONDIVERSEY, INC.

SEVERANCE PAY PLAN

and

SUMMARY PLAN DESCRIPTION

TABLE OF CONTENTS

 

ARTICLE 1

     Purpose      1   

ARTICLE 2

     Definitions      3   

ARTICLE 3

     Eligibility for Benefits Guidelines      8   

ARTICLE 4

     Severance Benefits Guidelines      9   

ARTICLE 5

     Plan Administration      13   

ARTICLE 6

     Plan Amendment and Termination      16   

ARTICLE 7

     Miscellaneous Provisions      17   

ARTICLE 8

     Statement of ERISA Rights and Plan Information      18   



--------------------------------------------------------------------------------

FINAL 12/15/2010

JOHNSONDIVERSEY, INC.

SEVERANCE PAY PLAN

and

SUMMARY PLAN DESCRIPTION

ARTICLE 1

Purpose

JohnsonDiversey, Inc. (the “Company”) hereby adopts the JohnsonDiversey, Inc.
Severance Pay Plan (the “Plan”), effective as of January 1, 2008 (the “Effective
Date”). The Plan is a welfare benefit plan and is intended to meet all
applicable requirements of the Employee Retirement Income Security Act of 1974
as amended (“ERISA”) and regulations thereunder as in effect from time to time.
The Plan is established to provide financial assistance to Eligible Employees
whose Employment is terminated due to Involuntary Terminations of Employment
occurring on or after the Effective Date.

The Company intends that the Plan is a separation pay plan, as that term is
defined by Internal Revenue Code (“Code”) section 409A, and thereby is exempt
from complying with the requirements of Code section 409A. Because the Plan is a
separation pay plan, the Severance Benefits provided under the Plan shall not
exceed two times the lesser of (a) the sum of the Participant’s annualized
compensation based upon the annual rate of pay for services provided to the
Company for the Plan Year preceding the Plan Year in which a Participant’s
Separation Date occurs or (b) the maximum amount that may be taken into account
under a qualified plan pursuant to Code section 401(a)(17) for the Plan Year in
which the Participant’s Separation Date occurs. Severance Benefits that exceed
the limit described above shall be forfeited.

The Plan shall not affect or modify any severance pay programs adopted by the
Company prior to the Effective Date as applied to employees of the Company who
are not Eligible Employees of this Plan. This Plan, however, shall supersede any
severance pay programs or arrangements to the extent the programs or
arrangements cover Eligible Employees and were adopted by the Company on or
before the Effective Date.

The Plan Administrator has sole and complete discretion to determine eligibility
for, and benefits to be received pursuant to, the Plan. In exercising its
discretion, the Plan Administrator shall not be obligated to apply the
provisions of the Plan in a consistent manner or to treat similarly-situated
individuals in the same manner. Instead, the Plan Administrator shall have
discretion to award benefits from the Plan on a case-by-case basis.

Set forth in Articles 3 and 4 of the Plan are guidelines which the Plan
Administrator will generally follow in determining whether to award



--------------------------------------------------------------------------------

Severance Benefits and, if so, the duration and amount of Severance Benefits.
These Plan provisions are merely guidelines and do not create contractual
commitments. An obligation of the Plan to provide Severance Benefits to an
Eligible Employee arises only when a written offer of Severance Benefits has
been communicated by the Plan Administrator to an Eligible Employee. In order to
receive benefits from the Plan, Eligible Employees shall be required to first
execute and return to the Plan Administrator a general written release
substantially in the form attached to the Plan as Exhibit A.

This document describes the Plan’s Severance Benefits and constitutes both the
Plan document and Summary Plan Description, within the meaning of ERISA.

 

2



--------------------------------------------------------------------------------

ARTICLE 2

Definitions

2.1 Affiliate. All members of any controlled group, within the meaning of
Internal Revenue Code sections 414(b) and (c), which includes the Company.

2.2 Company. JohnsonDiversey, Inc. and any successor that adopts the Plan and
any Affiliate which, with the consent of the Board of Directors of the Company,
adopts the Plan for the benefit of its employees. The board of directors of
JohnsonDiversey, Inc., or such board members or other employees authorized by
the board of directors from time to time, may act on behalf of the Company for
purposes of this Plan.

2.3 Compensation. Base salary from the Company, including employee deferrals to
401(k) and 125 plans sponsored by the Company, plus any employee deferrals from
base salary only to a nonqualified deferred compensation plan sponsored by the
Company, converted to a weekly equivalent as of each Employees’ Separation Date.

2.4 Eligible Employee. Any individual designated by the Company as a common law
employee who is paid on a U.S. payroll. Eligible Employees do not include
employees designated by the Company as leased employees, fully commissioned
employees, employees covered under a collective bargaining agreement,
independent contractors, student co-op or intern employees and casual employees.

2.5 Employment. An Eligible Employee’s employment with the Company beginning on
the Eligible Employee’s original date of hire and ending on the date the
Eligible Employee severs from service for any reason.

2.6 Involuntary Termination of Employment. The termination of Employment at the
discretion of the Company of an Eligible Employee if:

(a) The Eligible Employee’s position is eliminated as result of the
discontinuance, termination, or phase-out of business operations involving the
Eligible Employee’s position, as determined solely by the Company, or if the
Eligible Employee’s Employment is terminated by the Company, for any reason
other than Cause;

(b) The Eligible Employee is not extended a Qualifying Offer of Employment; and

 

3



--------------------------------------------------------------------------------

(c) The Eligible Employee does not accept Employment in any other position with
the Company or its Affiliates prior to the Eligible Employee’s Separation Date.

2.7 Participant. An Eligible Employee participating in the Plan pursuant to
Article 3.

2.8 Plan. The JohnsonDiversey, Inc. Severance Pay Plan, as stated herein and as
may be amended from time to time, which is incorporated and made a part of the
Welfare Benefit Plan for Employees of JohnsonDiversey, Inc.

2.9 Plan Administrator. The Company, which shall control and manage the
operation and administrative of the Plan as the named fiduciary.

2.10 Plan Year. The period beginning on the Effective Date and ending on
December 31, 2008 and each successive 12-month period ending on December 31.

2.11 Qualifying Offer of Employment. An offer of Employment prior to the
Eligible Employee’s Separation Date, or an offer of reemployment after the
Separation Date but during the Eligible Employee’s Severance Pay Period, with
the Company or its Affiliates, that, when compared to the Eligible Employee’s
job position as of his or her Separation Date:

(a) is within one Tier (as determined by the Company) of the Eligible Employee’s
Tier, or is not more than a 20% reduction in base pay; and

(b) is within 50 miles of the Eligible Employee’s principal workplace
immediately prior to the offer.

In the event an Eligible Employee becomes entitled to Severance Benefits due to
a sale or other disposition of stock or assets of the business of the Company
related to the employee’s job as of the employee’s Separation Date, eligibility
for Severance Benefits shall be determined pursuant to the terms of the stock or
asset purchase agreement. If the Eligible Employee is offered a position with
the buyer of the stock or assets that would generally constitute a Qualifying
Offer of Employment except that employment is with the buyer, the employee shall
not be eligible for Severance Benefits, unless required by the stock or asset
purchase agreement.

2.12 Separation Date. An Eligible Employee’s last day of active Employment
(i.e., the last day the Eligible Employee works for the Company) due to an
Involuntary Termination of Employment which entitles the Participant to benefits
from the Plan.

 

4



--------------------------------------------------------------------------------

2.13 Severance Benefits. Benefits paid to a Participant pursuant to Article 4.

2.14 Severance Pay Period. The period of time during which a Participant is
entitled to receive the Severance Benefits described in Section 4.1.

2.15 Tier. Each Eligible Employee’s position of Employment as classified by
tier, according to the Company’s guidelines in effect as of the Eligible
Employee’s Separation Date.

2.16 Termination of Employment for Cause. Termination of Employment, as
determined solely in the discretion of the Company. The following list is
representative of the types of actions or conduct that the Company may consider
as constituting “cause” and is not intended to be exhaustive or comprehensive.

(a) Fraud, embezzlement, alteration or falsification of records or other acts of
dishonesty, breach of trust or insubordination against the Company or any of its
Affiliates;

(b) Gross negligence of, or gross or deliberate failure to perform, substantial
job duties or chronic substandard performance;

(c) Commission of a felony crime;

(d) Demonstrated substance abuse;

(e) Conduct, actions or performance that violates or conflicts with the
Company’s or any Affiliate’s Employee Conduct Policy, Conflict of Interest and
Outside Employment Policy, Confidential Nature of Work Policy, Anti-Harassment
or Equal Employment Opportunities Policies, or any other Company policy or rule
prescribing conduct or ethics;

(f) Bodily injury or threat of bodily injury to another person;

(g) Time card or sign-in book violations;

(h) Undue and unauthorized absence from duty during regularly scheduled work
hours;

(i) Larceny or unauthorized possession of, or the use of, property belonging to
any co-worker, visitor, or customer of the Company or any Affiliate;

 

5



--------------------------------------------------------------------------------

(j) Possession of dangerous weapons on Company or Affiliate premises (including
Company or Affiliate provided vehicles) or while conducting Company or Affiliate
business, including, but not limited to, firearms, explosives, or unauthorized
knives;

(k) Unauthorized possession, use or copying of any records that are the property
of the Company or an Affiliate;

(l) Unauthorized posting or removal of notices from Company or Affiliate
bulletin boards;

(m) Excessive absenteeism or lateness;

(n) Marring, defacing or other willful destruction of any supplies, equipment or
property of the Company or an Affiliate;

(o) Failure to call or directly contact the appropriate supervisor when late or
absent from work;

(p) Fighting or serious breach of acceptable behavior;

(q) Possession of an illegal drug, alcohol, or a prescription drug without a
prescription, or their introduction for use by others on Company or Affiliate
premises or while conducting business. This includes any such substances in
employee cars during working hours or while on Company or Affiliate premises.
The only exception is during Company or Affiliate sponsored events on site for
any alcohol consumption;

(r) Theft of Company or Affiliate property or the property of others doing
business with the Company or an Affiliate;

(s) Gambling, conducting games of chance or possession of such devices on the
premises or during work hours;

(t) Leaving the work premises without authorization during work hours;

(u) Serious violation of Company or Affiliate safety rules that has the
potential to endanger the employee or other co-workers on the site; and

(v) Sleeping on duty.

2.17 Year of Service. A Participant’s aggregate period of Employment divided
into whole years, except that:

(a) Any remaining partial period of Employment of at least six months shall be
rounded up to be considered as a full Year of Service;

 

6



--------------------------------------------------------------------------------

(b) Any absence of Employment for a period of 12 or more successive months shall
be excluded; and

(c) The Years of Service of any Participant who has become eligible for
Severance Benefits pursuant to Article 3 and is subsequently rehired by the
Company, shall be canceled in an amount determined by the Company as appropriate
to avoid the duplication of the payment of Severance Benefits related to the
period of Employment prior to rehire for which Severance Benefits were earlier
paid.

 

7



--------------------------------------------------------------------------------

ARTICLE 3

Eligibility for Benefits Guidelines

3.1 Participation Requirements. An Eligible Employee shall become a Participant
as of the date the Company, in its discretion, determines that the Eligible
Employee is entitled to Severance Benefits.

3.2 Eligibility for Severance Benefits. Under these guidelines, a Participant
shall be eligible for Severance Benefits, as determined pursuant to Article 4,
if the Participant incurs an Involuntary Termination of Employment.

3.3 Ineligibility for Benefits. Under these guidelines, an Eligible Employee
shall not be eligible to receive Severance Benefits pursuant to Article 4 in the
event of any of the following:

(a) The Eligible Employee’s termination of Employment prior to the Employee’s
Separation Date for any reason, including, but not limited to, resignations and
retirements;

(b) The Eligible Employee’s Termination of Employment for Cause;

(c) The Eligible Employee’s acceptance of any offer to continue to be employed
in any position with the Company or its Affiliates;

(d) The Eligible Employee’s loss of status as an employee eligible for Severance
Benefits under the Plan prior to his or her Separation Date;

(e) The Eligible Employee’s death prior to his or her Separation Date;

(f) The amendment or termination of the Plan with respect to the Eligible
Employee; or

(g) The Eligible Employee’s rejection of a Qualifying Offer of Employment.

 

8



--------------------------------------------------------------------------------

ARTICLE 4

Severance Benefits Guidelines

4.1 Severance Benefits. The Plan Administrator has complete discretion in
determining eligibility for Severance Benefits and the amount of any Severance
Benefits. The following are guidelines which the Plan Administrator may follow
when awarding Severance Benefits to Participants who satisfy the requirements
for Severance Benefits pursuant to Article 3.

(a) Basic Severance Pay Calculation. The Plan Administrator may award Severance
Benefits to a Participant based on the Participant’s Years of Service and
Compensation as of the Participant’s Separation Date pursuant to the following
schedule, and as adjusted by sections 4.1(b) and (c) below for the Participant’s
Tier and age, if applicable, and as further subject to the minimum and maximum
limits on the Severance Pay Period, as set forth in sections 4.1(d) and
(e) below:

 

Years of Service

  

Severance Pay Period

0 - 13

   2 weeks of Compensation for each Year of Service

14 or more

   2.25 weeks of Compensation for each Year of Service

(b) Adjustment to Severance Pay Period for Participants in Tiers 6 and 7. A
Participant’s Severance Pay Period determined in (a) above shall be multiplied
by an enhancement factor of 1.15 for Participants the Company designates as
employed in Tiers 6 and 7 as of the Participant’s Separation Date.

(c) Adjustment of Severance Pay Period for Age. A Participant’s Severance Pay
Period determined in (a) above, and as adjusted in (b) above, if applicable,
shall be multiplied by the enhancement factor specified below if the Participant
is at least age 40 as of the Participant’s Separation Date;

(i) The enhancement factor is 1.10 for a Participant who is least age 40 but who
has not yet attained age 50 as of the Participant’s Separation Date; and

 

9



--------------------------------------------------------------------------------

(ii) The enhancement factor is 1.25 for a Participant who has attained at least
age 50 as of the Participant’s Separation Date.

Notwithstanding the above, the adjustment of a Participant’s Severance Pay
Period for age shall not apply to a Participant whose principal place of
residence, as of the Participant’s Separation Date, is in New Jersey.

(d) Minimum Severance Pay Period.

(i) A Participant designated as employed on the Participant’s Separation Date in
Tiers 6 or greater shall be entitled to a minimum Severance Pay Period of
8 weeks.

(ii) A Participant designated as employed on the Participant’s Separation Date
in Tiers 1 through 5 shall be entitled to a minimum Severance Pay Period of
52 weeks.

(e) Maximum Severance Pay Period. Notwithstanding anything herein to the
contrary, the maximum Severance Pay Period for any Participant shall be
52 weeks.

(f) Notice Payments. Whenever possible, a Participant shall be given two weeks’
advance notice of the Participant’s Separation Date. If instead, notice of the
Separation Date is provided less than two weeks prior to the Separation Date,
the Participant shall remain on the Company’s payroll as an active employee at
the Participant’s then current salary and shall be deemed to incur a Separation
Date for purposes of Severance Benefits on the 14th day following the date
notice is provided. Except as set forth in this Plan, Participants shall not be
entitled to any other payments in lieu of notice and notice pay.

4.2 Commencement of Severance Benefits. Severance Benefits shall commence as of
the payroll period pay date next following the Participant’s Separation Date or,
if later, the date the Participant executes a waiver of claims pursuant to
section 4.8 and the seven day revocation period relating to the waiver has
lapsed. If a Participant is not actively working because he is on a Company
authorized leave of absence (other than disability), or a temporary layoff, the
Participant’s Separation Date shall be the date the Participant would have
experienced an Involuntary Termination of Employment if the Participant had been
actively at work. If a Participant is not actively at work due to a
Company-approved disability leave, the Participant’s Separation Date shall be
the date the Participant is released from disability to return to work, as
determined by the Company.

 

10



--------------------------------------------------------------------------------

Notwithstanding anything herein to the contrary, the Company, in its sole
discretion, may commence payment of Severance Benefits prior to a Participant’s
Separation Date, provided that the Company has provided the Participant with a
written notice of an Involuntary Termination of Employment, the Participant
executes a waiver of claims pursuant to section 4.8 and the seven day revocation
period relating to the waiver has lapsed.

4.3 Payment of Severance Benefits. Severance Benefits shall be paid on the same
payroll basis as Compensation was paid to the Participant and shall be subject
to all applicable deductions and withholdings required by law. Notwithstanding
anything herein to the contrary, however, the Company may, in its sole
discretion, pay Severance Benefits in a single lump sum to any Participant, or
any group of Participants, at any time. Payment of Severance Benefits does not
constitute compensation for purposes of any other retirement or welfare benefit
plan maintained by the Company.

4.4 Payment of Severance Benefits Upon Death of Participant. If a Participant
dies after Severance Benefits become payable under the Plan but prior to the
date payment of Severance Benefits is completed, the actuarial equivalent
present value of the Severance Benefits remaining to be paid, as determined
solely by the Plan Administrator, shall be paid in a single lump sum to the
Participant’s legal surviving spouse, or if none, to the Participant’s estate.

4.5 Cessation of Benefits. Payment of Severance Benefits under the Plan shall
cease immediately:

(a) Upon discovery by the Company that the Participant, while working as an
employee of the Company, engaged in a criminal act or any other activity which
would have resulted in a Termination of Employment for Cause and ineligibility
under section 3.3 of the Plan;

(b) Upon discovery by the Company that the Participant has violated
confidentiality, non-competition, non-solicitation or other covenants to which
the Participant may be subject;

(c) If the Company makes a Qualifying Offer of Employment to a Participant who
is receiving Severance Benefits and the Participant refuses to accept such
offer;

(d) If the Participant accepts any offer of Employment with the Company or an
Affiliate, whether or not the offer constitutes a Qualifying Offer of
Employment; or

 

11



--------------------------------------------------------------------------------

(e) The amendment or termination of the Plan with respect to the Participant.

4.6 Reduction in Benefits Upon Rehire. Severance Benefits payable under the Plan
shall cease or not be made available for Participants who are rehired by the
Company. The Plan Administrator shall have the absolute discretion to terminate
Severance Benefit payments to Participants rehired by the Company.

4.7 Repayment of Benefits. The Company reserves the right to recover Severance
Benefits in the event of a violation of a covenant described in section 4.5(b)
or upon discovery of acts or omissions of cause pursuant to section 4.5(a).

4.8 Waiver of Claims and Non-Competition Clauses. The Company shall require a
Participant to execute a waiver of claims substantially in the form attached
hereto as Exhibit A as a condition to receiving benefits. The Company may
require a Participant to execute other agreements, such as a non-competition
clause.

 

12



--------------------------------------------------------------------------------

ARTICLE 5

Plan Administration

5.1 Appointment of Separate Administrator. The Company may appoint a separate
Plan Administrator which shall be a committee consisting of at least two
persons. Members of the committee may resign by written notice to the Company
and the Company may appoint or remove members of the committee. A Plan
Administrator consisting of more than one person shall act by a majority of its
members at the time in office and may authorize any one or more of its members
to execute any document or documents on behalf of the Plan Administrator.

5.2 Application for Benefits. Generally, an obligation of the Plan to provide
Severance Benefits to an Eligible Employee arises only when a written offer of
Severance Benefits has been communicated by the Plan Administrator to the
Eligible Employee. An Eligible Employee not receiving Severance Benefits who
believes that he is eligible for such benefits may request in writing that his
eligibility be reviewed by the Plan Administrator. The review of such a claim
shall be governed by the following rules:

(a) Time Limits on Decision. Unless special circumstances exist, an Eligible
Employee who has filed a claim shall be informed of the decision on his claim
within 90 days of the date all materials necessary to process the claim are
received. Within that 90-day period, the Eligible Employee will receive a notice
of the decision or a notice that:

(i) Explains the special circumstances requiring a delay in the decision; and

(ii) Sets a date, no later than 180 days after all the materials necessary to
process his claim have been received, by which the Eligible Employee can expect
to receive a decision.

(b) Denial. An Eligible Employee can assume that his claim has been denied and
can, if he wishes, proceed to appeal the denial if the an Eligible Employee does
not receive:

(i) Any notice regarding the claim within the initial 90-day period; or

(ii) A notice of a delayed decision within an additional 90 days.

 

13



--------------------------------------------------------------------------------

(c) Content of Denial Notice. If a claim for benefits is partially or wholly
denied, the Eligible Employee will receive a notice that:

(i) States the specific reason or reasons for denial;

(ii) Refers to provisions of the Plan documents on which the denial is based;

(iii) Describes and explains the need for any additional material or information
that the Eligible Employee must supply in order to make his claim valid; and

(iv) Explains what steps the Eligible Employee must take to ask for a review of
his claim denial.

5.3 Review of Denied Claim. The following rules apply when an Eligible
Employee’s claim has been denied:

(a) Review of Denied Claim. If an Eligible Employee wants his denied claim to be
reconsidered, the Eligible Employee must send a written request for a review of
the claim denial to the Plan Administrator no later than 60 days after the date
on which he receives written notification of the denial. The Eligible Employee
may include a written explanation of the issues and comments regarding those
issues with the request for review. The Eligible Employee may review all
pertinent Plan documents when preparing his request.

(b) Decision on Review. The Plan Administrator shall review the denied claim
according to the terms and conditions of the Plan. The Eligible Employee will
receive a written decision on the review of a denied claim within 60 days of the
date the Plan Administrator receives the Eligible Employee’s request for review
or, if special circumstances require a delay in the decision, the Eligible
Employee will receive a notice of the reasons for the delay within the same
period. A delayed decision will be issued no later than 90 days after the date
the Plan Administrator receives a request for review. The written decision will
explain the reasons for the decision and will refer to the provisions of the
Plan on which it is based. If, for any reason, the Eligible Employee does not
receive a written decision within the time limits described, the Eligible
Employee may assume that his claim has been denied on review.

(c) Appeals. In the event a claim for benefits has been denied, no lawsuit or
other action against the Plan or Plan Administrator may be filed until the
matter has been submitted for review under the review procedure described in
this Article 5. Any such lawsuit or other action must be filed within 180 days
of a final determination on appeal or the expiration of the time limit for
issuing a determination on appeal.

 

14



--------------------------------------------------------------------------------

5.4 Determination by Plan Administrator Binding. The Plan Administrator shall
have full and complete authority to enforce the Plan in accordance with its
terms and shall have all powers necessary to accomplish that purpose, including,
but not limited to, the following:

(a) To apply and interpret the Plan in its absolute discretion, including the
authority to construe disputed provisions.

(b) To determine all questions arising in its administration, including those
related to the eligibility of persons to become Participants and eligibility for
Severance Benefits, and the rights of Participants; and its decision shall be
final and binding upon all persons except to the extent that such decision may
be determined to be arbitrary or capricious by a court having jurisdiction over
such matter.

(c) To compute and certify the amount of Severance Benefits payable to
Participants.

(d) To authorize all disbursements in accordance with the provisions of the
Plan.

(e) To employ and suitably compensate accountants, attorneys and other persons
to render advice, and clerical employees, as it deems necessary to the
performance of its duties.

(f) To make available to Participants upon request, for examination during
business hours, such records as pertain exclusively to the examining
Participant.

(g) To appoint an agent for service of legal process.

 

15



--------------------------------------------------------------------------------

ARTICLE 6

Plan Amendment and Termination

6.1 Power to Amend. The Company may at any time, and from time to time, amend
this Plan in any manner it deems necessary, including altering, reducing or
eliminating benefits to be paid to Eligible Employees who have not yet
experienced a Separation Date and benefits to Eligible Employees who have
already experienced a Separation Date, in an individual case or more generally,
without notice. The provisions of the Plan as in effect at the time of an
Eligible Employee’s layoff or termination of Employment shall control as to that
Eligible Employee, unless modified by the Company or otherwise specified in the
Plan.

6.2 Termination of Plan. The Company shall have the right to terminate, suspend
or discontinue this Plan at any time with respect to any or all Participants and
Eligible Employees.

6.3 Successor Employer. Any successor to all or any portion of the business of
the Company may, with the consent of the Company, continue the Plan. Such
successor shall succeed to all the rights, powers and duties of the Company. The
Employment of any Eligible Employee of the Company who continues in the employ
of the successor shall not be deemed to have been terminated or severed for
purposes of this Plan.

 

16



--------------------------------------------------------------------------------

ARTICLE 7

Miscellaneous Provisions

7.1 Limitation on Liability. In no event shall the Company, the Plan
Administrator or any Participant, Eligible Employee, officer or director of the
Company incur any liability for any act or failure to act unless such act or
failure to act constitutes a lack of good faith, willful misconduct or gross
negligence with respect to the Plan.

7.2 Construction. Except to the extent preempted by ERISA, the laws of the State
of Wisconsin shall govern the construction and application of the Plan. Words
used in the masculine gender shall include the feminine and words used in the
singular shall include the plural, as appropriate. If any provisions of the
ERISA or other applicable law render any provision of this Plan unenforceable,
such provision shall be of no force and effect only to the minimum extent
required by such law.

7.3 Contract of Employment. Nothing contained in this Plan shall be construed to
constitute a contract of Employment between the Company and any employee.

7.4 Source of Benefits. The Plan is intended to be an unfunded severance pay
plan under ERISA. All benefits payable pursuant to the Plan shall be paid or
provided by the Company from its general assets.

 

17



--------------------------------------------------------------------------------

ARTICLE 8

Statement of ERISA Rights and Plan Information

8.1 ERISA Rights. Plan Participants are entitled to certain rights and
protections pursuant to ERISA. The Company intends to operate the Plan fairly
and to comply fully with ERISA. ERISA provides that all Plan participants shall
be entitled to:

(a) Receive Information about the Plan and Benefits. Examine, without charge, at
the Plan Administrator’s office and at other specified locations, such as
worksites, all documents governing the Plan, and a copy of the latest annual
report (Form 5500 Series) filed by the Plan with the U.S. Department of Labor,
and available at the Public Disclosure Room of the Employee Benefits Security
Administration.

Obtain, upon written request to the Plan Administrator, copies of all documents
governing the operation of the Plan, a copy of the latest annual report
(Form 5500 Series) and updated summary plan description. The Plan Administrator
may make a reasonable charge for the copies.

Receive a summary of the Plan’s annual financial report. The Plan Administrator
is required by law to furnish each Participant with a copy of this summary
annual report.

(b) Prudent Actions By Plan Fiduciaries. In addition to creating rights for Plan
Participants, ERISA imposes duties upon the people who are responsible for the
operation of the Plan. The people who operate the Plan, called “fiduciaries” of
the Plan, have a duty to operate the Plan prudently and in the interest of
Participants and beneficiaries. No one, including the Company or any other
person, may terminate a Participant’s Employment or otherwise discriminate
against a Participant in any way to prevent the Participant from obtaining a
payment or exercising the Participant’s rights under ERISA.

(c) Enforcement of Rights. If a Participant’s claim for benefits is denied in
whole or in part, the Participant has a right to know why this was done, to
obtain copies of documents relating to the decision without charge, and to
appeal any denial, all within certain time schedules.

Under ERISA, there are steps a Participant may take to enforce the above rights.
For instance, if a Participant requests a copy of Plan documents or the latest
annual report from the Plan and does not receive them within 30 days, the
Participant may file suit in a Federal court. In such a case, the court may
require the Plan Administrator to provide the materials and pay the

 

18



--------------------------------------------------------------------------------

Participant up to $110 a day until the materials are received, unless the
materials were not sent because of reasons beyond the control of the Plan
Administrator. If a Participant has a claim for benefits which is denied or
ignored, in whole or in part, the Participant may file suit in a state or
Federal court.

(d) Assistance With Questions. If a Participant has any questions about the
Plan, the Participant should contact the Plan Administrator. If a Participant
has any questions about this statement or about the Participant’s rights under
ERISA, or if a Participant needs assistance in obtaining documents from the Plan
Administrator, the Participant should contact the nearest office of the Employee
Benefits Security Administration (EBSA) , U.S. Department of Labor listed in the
telephone directory or the Division of Technical Assistance and Inquiries,
Employee Benefits Security Administration, U.S. Department of Labor, 200
Constitution Avenue, N.W., Washington, D.C. 20210. A Participant may also obtain
certain publications about rights and responsibilities under ERISA by calling
the publications hotline of the Employee Benefits Security Administration
(866-444-EBSA(3272)). A Participant may also contact EBSA by email at
“askebsa.dol.gov” or through the Web at “www.dol.gov/ebsa.”

8.2 Plan Administration.

 

Plan Sponsor:   

JohnsonDiversey, Inc.

8310 Sixteenth Street

Sturtevant, WI 53177

(262) 631-4001

Plan Year:    January 1 through December 31 Company Identification Number:   
For reporting Plan information to the IRS, the Company Identification Number is
39-1877511. Plan Number:    The Plan is a part of the Welfare Benefit Plan for
Employees of JohnsonDiversey, Inc. The Plan Number is 514. Plan Administrator:
  

JohnsonDiversey, Inc.

8310 Sixteenth Street

Sturtevant, WI 53177

(262) 631-4001

Type of Plan:    Welfare plan providing severance pay benefits.

 

19



--------------------------------------------------------------------------------

Sources of Contributions and Funding:    The Company provides Severance Benefits
from its general assets. Eligible Employees do not contribute to the Plan. Type
of Administration:    The Plan is administered by JohnsonDiversey, Inc. Agent
for Service of Legal Process:    Legal process may be served under the Plan
Administrator at the address specified above.

IN WITNESS WHEREOF, the Company has caused this Plan to be executed by a duly
elected officer this 15th day of December, 2008.

 

JOHNSONDIVERSEY, INC. By  

/S/ James W. Larson

  James W. Larson Its  

Senior Vice President – Human Resources

 

20



--------------------------------------------------------------------------------

FINAL 12/15/2010

Resolutions

Authorizing and Approving Specific Actions Involving

the JohnsonDiversey, Inc. Severance Pay Plan

WHEREAS, Diversey, Inc., f/k/a JohnsonDiversey, Inc., (the “Company”) maintains
the JohnsonDiversey, Inc. Severance Pay Plan (the “Plan”), a welfare benefit
plan providing severance benefits to eligible employees;

WHEREAS, the Plan permits the Company to amend the Plan at any time and from
time to time; and

WHEREAS, the Company wishes to amend the Plan to reflect current practices, to
reflect the change in the Company’s name from JohnsonDiversey, Inc. to Diversey,
Inc. and to change the name of the Plan to the Diversey, Inc. Severance Pay
Plan.

NOW, THEREFORE, BE IT RESOLVED, that Amendment No. 1 to the Plan in the form of
Exhibit A attached to these Resolutions is hereby adopted effective as of the
date specified in the Amendment; and

FURTHER RESOLVED, that the name of the Plan shall be the Diversey, Inc.
Severance Pay Plan;

FURTHER RESOLVED, that all references within the Plan to “JohnsonDiversey, Inc.”
shall be changed to “Diversey, Inc.”;

FURTHER RESOLVED, the proper officers of the Company are authorized and directed
to execute and deliver, on behalf of the Company, the Amendment of the Plan in
the form of the attached Exhibit A with such changes as, in the opinion of the
officer executing the Amendment, may be necessary or appropriate, such opinion
to be conclusively evidenced by such officer’s execution of the Amendment as so
changed, and take such further action as may be necessary or appropriate to
implement the Amendment to the Plan.



--------------------------------------------------------------------------------

FINAL 12/15/2010

Exhibit A

JOHNSONDIVERSEY, INC. SEVERANCE PAY PLAN

AMENDMENT NO. 1

The JohnsonDiversey, Inc. Severance Pay Plan (the “Plan”) is amended effective
as of December 31, 2010 as follows:

1. All references to “JohnsonDiversey, Inc.” within the Plan, including the
Plan’s definition of “Company” in section 2.2 shall be changed to “Diversey,
Inc.”

2. The name of the Plan, as specified in the introduction and as defined in
section 2.8 shall be changed to the Diversey, Inc. Severance Pay Plan.

3. Section 3.3 is amended in its entirety to read as follows:

Section 3.3 Ineligibility for Benefits. Under these guidelines, an Eligible
Employee shall not be eligible to receive Severance Benefits pursuant to Article
4 in the event of any of the following:

(a) The Eligible Employee’s termination of Employment prior to the Employee’s
Separation Date for any reason, including, but not limited to, resignations and
retirements;

(b) The Eligible Employee’s Termination of Employment for Cause;

(c) The Eligible Employee’s acceptance of any offer to continue to be employed
in any position with the Company or its Affiliates;

(d) The Eligible Employee’s loss of status as an employee eligible for Severance
Benefits under the Plan prior to his or her Separation Date;

(e) The Eligible Employee’s death prior to his or her Separation Date;

(f) The amendment or termination of the Plan with respect to the Eligible
Employee;

 

A-1



--------------------------------------------------------------------------------

(g) The Eligible Employee’s rejection of a Qualifying Offer of Employment; or

(h) The Eligible Employee does not have a signed Restrictive Covenant Agreement
in the form provided by the Company in his or her personnel file prior to the
date the Eligible Employee might otherwise become a Participant unless the
Restrictive Covenant Agreement is timely executed upon the request of the
Company under Section 4.9 hereof.

4. The Plan is amended to add a new Section 4.9 as follows:

Section 4.9 Restrictive Covenant Agreement. The Company may require an Eligible
Employee to execute or re-execute, as applicable, the Restrictive Covenant
Agreement in the form provided by the Company as a condition to receiving
benefits.

The Company has caused this Amendment to be executed by a duly elected officer
this 15th day of December, 2010.

 

DIVERSEY, INC. By:  

/s/ Scott D. Russell

  Scott D. Russell Its:  

Senior Vice President, General Counsel

 

A-2